Exhibit 10.2
CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[****]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.
[Sovello AG Letterhead]
[Note: This exhibit filing is a translation of the original German language
version letter agreement]
Deutsche Bank Luxembourg S.A.
International Loans & Agency Services
Luxembourg
vorab per Email
Fax: +3524212295771
Bitterfeld-Wolfen, 9. April 2009
Waiver to suspend the endowment of the debt servicing account according to the
Syndicated Loan Agreement dated 30.04.2007 in the Edition of Addendum Nr. 1 date
22.05.2007 and Addendum Nr. 2 dated 01.09.2007 (“Loan Agreement”) dated
01.01.2009 until 30.06.2009 as well as suspending of all amortization payments
until 30.06.2009 under the Loan Agreement before and including 31.03.2009.
Dear Mr. Schröter,
We hereby request the issuance of the following waiver in consideration of the
protocol of the Syndicate Bank meeting of March 24, 2009 enclosed in Appendix 1
as well as the letter of the agent, Deutsche Bank Luxembourg S.A., dated
March 31, 2009, enclosed in Appendix 2 under the terms listed in points
(a) through (h) and providing that the explanations and modifications agreed in
the meeting with the lead Syndicate Bank on April 7, 2009 under point 2 of the
protocol enclosed as Appendix 3:

  1.   The Banks suspend the obligation Sovello AG to endow the debt servicing
account (EUR 25 mil) per 01.01.2009 until 30.06.2009, without waiving the rights
resulting from the violation of this contractual obligation.     2.   The banks
defer all repayments under the Loan Agreement up to and including 31.03.2009
until 30.06.2009, without waiving the rights resulting from the violation of
this contractual obligation.     3.   The banks prolong until 30.06.2009 the
interest fixings payable until 30.06.2009 with same-day fixing. The margin is
increased to 300bps until the completion of the financing negotiations.





--------------------------------------------------------------------------------



 



The aim is to work out a restructuring for the entire Sovello AG financing by
30.06.2009.
We confirm that all of the obligations concerning fulfillment of the contract
documents are being met by Sovello AG with the exception of the following
contract violations as described in this letter.
May we ask you to issue the requested waiver providing that the obligations
under the following points (a) through (f) are fulfilled, whereby the waiver is
issued on the resolving condition that the obligations of one or more
Shareholders of Sovello AG or Sovello AG itself under points c), d), e) and f)
are not fulfilled within the period stipulated and the effect of the resolving
conditions does not occur at the time of issuance of the waiver but at the
moment of first occurrence of a resolving condition:

  a)   Sovello AG will appoint an external consultant to compile of a
continuation report. . The extent of the report will be quantified in a separate
scope of work. The consultant shall be mandated as a previously noninvolved,
neutral third party, meaning that the current auditor of Sovello AG, Deloitte &
Touche GmbH may not be considered. In the meantime we have commissioned PwC
Price Waterhouse Coopers AG chartered accountants (following “PwC”) with the
compilation of a continuation report.     b)   Contribution of a Shareholder
Loan for the amount of EUR 15 mil until 03.04.2009 on the current account of
Sovello AG with Deutsche Bank AG or HypoVereinsbank AG with the purpose of
securing the liquidity of Sovello AG. In the meantime the Shareholder Loan has
been paid in.     c)   Pledge of Shareholder Guarantees for the amount of EUR 10
mil respectively by each Shareholder (= EUR 30 mil) until April 15, 2009 by
Evergreen and Q-Cells and until April 30, 2009 Q-Cells pledges to provide a
further guarantee for the amount of EUR 10 mil on the deferring condition that
REC has not taken over the Shareholder guarantee demanded by the banks as of
April 30, 2009.     d)   Repayment of Prepayments for the amount of USD 10 mil
(approx. EUR 7.7 m) by REC until April 30, 2009. In the event that this payment
by REC Solar Grade Silicon LLC or the parent company, REC ASA, has not been
effected by April 30, 2009, Q-Cells pledges to cover a resulting liquidity
requirement of Sovello in the scope of the obligation entered into by Q-Cells
under point (e). A Statement of Obligation that corresponds to the preceding
sentence in verbatim must be presented by April 15, 2009.     e)   Securing of
liquidity. The Shareholders pledge to satisfy arising liquidity requirements in
as far as these are not caused by amortization payments to the Banks or are
based on such a cause, until restructuring of the Syndicated Loan is complete at
latest by August 15, 2009 unless the Banks release the shareholders from this
obligation. A Statement of Obligation that corresponds to the preceding sentence
in verbatim must be presented by April 15, 2009. If a positive continuation
forecast can be derived from the continuation report PwC has been commissioned
to compile and the restructuring of the financing presumably will not be
completed by June 30, 2009, the deferral of payable amortizations and a
prolongation of the amortization amounts extending beyond June 30, 2009 must be
evaluated within sufficient time whether such can be declared by the banks.

 



--------------------------------------------------------------------------------



 



  f)   Monthly submission of income statements until 14 days after end of the
previous month (including future plan and comparisons to the previous year) as
well as a weekly updated liquidity preview (planning period 6 months, where the
first month is always to be displayed on a weekly level).

We advise you of the following violations of terms of the loan agreement:
Key Financial Figures 31.12.2008 (Article 15 (1) Loan Agreement)
We hereby advise you of the violation of the key financial figure “debt to
service ratio” (required: 1.05; actual 0.70). The key financial figures “debt
ratio” as well as “interest coverage ratio” were fulfilled.
Key Financial Figures 31.03.2009 und 30.06.2009 (Article 15 (1) Loan Agreement)
We hereby advise you that we expect violation of the key financial figures as
defined in the Loan Agreement based on the current state of information and
planning per 31.03.2009 and 30.06.2009.
Non-endowment of the debt service reserve account
The debt service reserve account (EUR 25 mil) was not endowed per 01.01.2009 in
violation of the provisions of the Loan Agreement.
Utilization of production capacity (Article 16 (19) Loan Agreement)
The allocation of the production capacity of minimum 75% for the next
12-month-period and minimum 50% for the following 12-month-period cannot be
ascertained based on the finalized sales contracts.
Violation of the business plan and resulting substantial disadvantages
(Article 17 (0) Loan Agreement)
The business plan 2008 was not abided by (consequence profit after tax EUR
[****]). We are however still of the opinion that the violation has not resulted
in any substantial disadvantages or expect these to eventuate in future (e.g. a
considerable deterioration of the economic situation). [****.] The shareholders
have granted loans for the amount of EUR 24 mil in order to compensate the
budget deviations and liquidity effects of the increased costs.
With this said, please state in the issued waiver that you will not exercise any
of rights resulting from the named violations of the Loan Agreement until
30.06.2009.
The protocols of the Syndicate Bank meeting of March 24, 2009 enclosed in
Appendix 1, the letter of the agent, Deutsche Bank Luxembourg S.A., of March 31,
2009, enclosed in Appendix 2, as well as the protocol of the meeting with the
lead Syndicate Bank of April 7, 2009 enclosed in Appendix 3, are substantial
components of this waiver.
We will fulfill all of the terms in Appendix 2 and Appendix 3 in as far as these
concern Sovello or are required of Sovello.

 



--------------------------------------------------------------------------------



 



The waiver fee for the agreements entered into in accordance with the Loan
Agreement amount to EUR 2,000.00 per Syndicate Bank. Sovello will pay this fee
following approval of the waiver.

     
Sincerely
         
Christian Langen
  Dr. Ingolf Weise
CSO
  Prokurist / Finanzdirektor

Statement of Shareholders:
We are hereby — subject to committee approval (internal and external committees)
— prepared to provide the contributions listed according to Appendix 2 and 3, by
all shareholders or solely, completely within the periods stipulated. As far as
necessary we will bring about the committee decisions without delay.

     
 
Q-Cells SE
   
 
   
 
REC ASA
   
 
   
 
Evergreen Inc
   

 